Order entered March 5, 2021




                                        In the
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00962-CV

         IN THE INTEREST OF C.W., C.W., AND C.W., CHILDREN

                On Appeal from the 304th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. JC-19-01219

                                      ORDER

      Before the Court is the March 3, 2021 request of Martha Grant, Official

Court Reporter for the 304th Judicial District Court, for an extension of time to file

the reporter’s record. Due to working remotely, Ms. Grant states she was “just

seeing” this Court’s February 2, 2021 email notifying her that the reporter’s record

was past due and instructing her to file it within thirty days. She further states that

she is unsure how long it will take her to complete the record and that “[a]ny time

granted would be appreciated.” We GRANT the request and extend the time to

March 25, 2021.
      We DIRECT the Clerk of this Court to add the following email and cell

phone number to Ms. Grant’s contact information:

      marthagrant@att.net
      903-746-3343.
                                          /s/      CORY L. CARLYLE
                                                   JUSTICE